 BURNS INTERNATIONAL SECURITY SERVICEBurns International Security Service, Inc. and Inter-national Union, United Plant Guard Workers ofAmerica (UPGWA), Petitioner. Cases 13-RC-15462 and 13-RC-15467July 30, 1981DECISION ON REVIEW ANDDIRECTION OF ELECTIONSOn July 29, 1980, the Regional Director forRegion 13 issued a Decision and Order in theabove-entitled proceeding in which he found thepetitioned-for single-employer units inappropriatein view of a history of multiemployer bargaining.Accordingly, he dismissed the petitions. Thereafter,pursuant to the National Labor Relations BoardRules and Regulations, Series 8, as amended, thePetitioner filed a timely request for review of theRegional Director's decision on the grounds thathe departed from precedent in finding that the mul-tiemployer agreement was sufficiently operable tothe employees sought to constitute a bar to anyelections in single-employer units.By telegraphic order dated August 27, 1980, theNational Labor Relations Board granted the Peti-tioner's request for review. The Intervenor, Gener-al Service Employees Union Local 73, Service Em-ployees International Union, AFL-CIO, filed abrief on review.The Board has considered the entire record inthis case, including the brief on review, with re-spect to the issues under review and makes the fol-lowing findings:The Employer provides guards and securityservices under contract with CommonwealthEdison at the Dresden nuclear power plant(Morris, Illinois) and at the Zion nuclear powerplant (Zion, Illinois). These two plants are withinthe Employer's Nuclear Unit, which in turn, iswithin the Hinsdale Region of the Employer's Cen-tral Group located in Chicago, Illinois. The Em-ployer began operations at the Dresden and Zionlocations in 1977, in each case considering itself thesuccessor employer to the firms previously supply-ing guards and security services. At that time, theEmployer voluntarily recognized the Intervenorherein as the collective-bargaining representative ofemployees at these locations.The Employer has been a member of AssociatedGuard and Patrol Agencies,' a multiemployer bar-gaining association, for 25 years. The Association iscomprised of 17 companies and has negotiated aseries of collective-bargaining agreements with theIntervenor. The most recent contract, effectivefrom July 1, 1977, through June 30., 1980, was' Hlercilker ctalled the Ark,,ciatioinsigned by the 17 member companies, including theEmployer, as well as by 37 nonmember signatories.The petitions were timely filed in relation to thiscontract, on April 18 (Zion) and April 24 (Dres-den). The recently expired contract covers approxi-mately 5,800 guards, including about 900 employedby the Employer. Prior to July 1, 1977, employeesof the Employer's predecessors at Dresden andZion were covered by collective-bargaining agree-ments between the Intervenor and the Association.At the time of the hearing in the instant case, nego-tiations for a new Association contract were inprogress. A representative of the Employer was onthe Association's negotiating committee, and theEmployer had agreed to be bound by the negotia-tions.The Petitioner seeks to represent employees intwo separate single-employer units or, alternative-ly, a combined unit of the 100 guards at Dresdenand the 85 guards at Zion. The Employer and In-tervenor contend the long bargaining history be-tween the Intervenor and the Association renderssingle-employer units inappropriate.2The Petitionerasserts that the multiemployer bargaining history isnot controlling as many of the contractually pro-vided benefits expressly are not applicable to theDresden and Zion employees it seeks to represent.Moreover, these employees do not realize the bene-fits of "effective representation" under the agree-ment between the Intervenor and the Association.Therefore, such a history of bargaining cannot be abar to separate representation of these employees insingle-employer units. We find merit in the Peti-tioner's contentions.As found by the Regional Director, the mostrecent contract between the Association and theIntervenor is applicable to guards working in theChicago metropolitan area, which is further divid-ed into Areas A and B. The Dresden and Zionplants both have been treated by the parties asbeing located within Area B, although only Zion isclearly within the Area B description appended tothe agreement. Certain terms are applicable to allemployees covered by the agreement, while otherterms expressly exclude application to Area B em-ployees. Among those provisions not applicable toArea 13. but which are contractually established forArea A, are: sick benefits, vacations, call-in pay,extra travel fare, limitation upon breakage and lossliability, canceled accounts, holidays, seniority forunion officers, grievance time pay, employment ex-amination expenses, limitations on stationary stand-ing posts, extra work refusal, health and welfare-llmkx r, t11 the end of te hearinig, the lnliplh ter ltortii iaO.tt dihall, if Illhrt \ tci to he ;1I1 ,elcioni. Ihe Ftnlplo~ ..r would .anllt there tohe t\,O ClctiCilllv. ow l t .ich ileC257 NLRB No. 26387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrust fund, and funeral pay. The record discloses,however, that Dresden and Zion employees re-ceive nonwage benefits in the areas of sick leaveand holidays, and have an alternative health andwelfare policy which was negotiated by the Em-ployer's predecessors and continued by the Em-ployer. Further, the agreement sets out only mini-mum wages for employees and these minimumwages differ for Area A ($3.50 per hour after 1year's seniority) and for Area B ($2.70 per hourafter 1 year's seniority). Guards at the Dresden andZion sites, however, currently receive $6.70 perhour after 1 year's seniority. Wage rates for Dres-den and Zion were established by letter sent fromthe Employer to the Intervenor designating theguard positions at these sites as premium jobs.3Further, the record discloses that contractual bene-fits differ widely between Areas A and B in severalcategories. As noted earlier, many provisions areexpressly not applicable to Area B employees(thereby apparently excluding the Dresden andZion locations). The sick leave, holiday, and healthand welfare benefits which are received by Area Bemployees are not incorporated into the basicagreement by any express provision of supplemen-tal agreement.4It is unclear from the record exact-ly how these benefits were achieved and why theyhave not been included in the contract.The Intervenor contends that its multiemployerbargaining history has afforded genuine and signifi-cant representation to the Dresden and Zion em-ployees, as well as stabilized labor relations at thesesites since they opened in 1974. It urges that theDresden and Zion employees enjoy establishedterms and conditions under the contract,sand thatthe premium letter procedure provides a flexiblemeans by which these employees achieve premiumwages and benefits in addition to their contractual-ly established rights.It is well settled that a contract must "chart withadequate precision the course of the bargaining re-lationship,"6in order that the parties may look to' Art. XIII, sec. 4, of the agreement provides that "An Eniploler willreport all premium jobs to the Union, gi ing the locationt and employees'rates of pay for such jobs," The parties refer to such report as a "premi-um letter."4 For example Dresden and Zion employees receire tine and a hal i'they work on a holiday, although no holiday pa: system is specified inthe contract for Area B: however, Area A employees receie doubletime pay for holidays.I These include minimum wage rates, leaves, uniforls. promotionllshours of work and overtime, transfer provisionls. protection against unljustdiscipline and discharge. seniority rights. union representation. grieallnceand arbitration procedures (in fact, these employees hlave a to-stepgrievance procedure as compared to a one-step procedure for Area Aemployees), union security aind dues checkoff, protection of bellefitsagainst reduction during life of the agreement. as ,sell as imlproved bene-fits or wages through the premium letter procedure6 4ppalachian Shale Products Co, 121 NL.RB 1160, 1163 1958)its actual terms and conditions as a guide in theirday-to-day relations. While limited adjustments toan agreement through individual negotiations arenot inconsistent with a multiemployer unit,7wherethe terms and conditions of employment of em-ployees purportedly covered by such an agreementvary substantially from those incorporated in thecontract, such contract will not constitute a bar toa representation petition. The record shows thatwhile the list of subjects covered by the contract iswidespread, many of its provisions expressly do notapply to employees in Area B which includes theDresden and Zion sites. On the other hand, theDresden and Zion guards receive certain benefits,detailed earlier, which the contract terms as "notapplicable" to Area B employees. Moreover, thereis no showing that these benefits were obtainedthrough associationwide bargaining. In addition, al-though article XIII, section 4 requires an employerto report "premium jobs" to the Union, neither thelocations of such premium jobs nor the rates paidat those locations can be determined from theagreement. Further, the record discloses that indi-vidual employers establish the rates for their re-spective premium jobs, and, as the Intervenor'srepresentative testified, there is no way of tellinghow many different wages have been established.The Board has long been mindful of the benefi-cial stability and uniformity of labor conditions tobe achieved through associationwide bargaining co-extensive with employee units of various employersin the same industry. It will not, however, givedeference to such multiemployer bargaining historywhere it is shown that the fruits of such bargainingwere not translated into terms and conditions ofemployment applicable to employees sought to beseparately represented.8In our view, the multiemployer bargaining histo-ry herein, particularly as reflected in the mostrecent agreement as it applies to the unit employeesat the Dresden and Zion locations, does not dem-onstrate that the benefits and stability to beachieved through associationwide bargaining haveinured to those employees. Rather, it appears thatbargaining on crucial terms and conditions of em-ployment has been relegated to individual employ-ers. Therefore, the Board's policy reasons for pre-serving multiemployer bargaining have been dimin-ished by the Association's own practices. In thesecircumstances, we conclude that the bargaining his-tory is not controlling as to the Dresden and Zionemployees, and does not bar the processing of therepresentation petitions filed by the Petitioner.i Ihe Kroger Co., 148 NLRB 569 (1964).7it, LaNson Brothers Company. 59 NLRB 1561 (1945).388 BURNS INTERNATIONAL SECURITY SERVICEThe Appropriate UnitThe Dresden and Zion sites are within the Em-ployer's Nuclear Unit-Hinsdale Region. Two addi-tional Employer locations (Cordova, Illinois, andLaCrosse, Wisconsin) are also within the NuclearUnit.9The Petitioner seeks to represent guards atDresden and Zion in separate bargaining units or,alternatively, in a combined unit. As noted earlier,the Employer would agree to two separate units ifelections are directed. The Intervenor, urging dis-missal of the petitions in view of the bargaininghistory, maintains that two separate units are inap-propriate, but that a single unit composed of bothsites would be less inappropriate.As found by the Regional Director, approximate-ly 100 guards work at Dresden and 85 work atZion. These guards enforce rules promulgated byCommonwealth Edison and the Nuclear Regula-tory Commission. At each site, there is a hierarchyof authority for day-to-day operations and labor re-lations matters, which includes: a site commander(or captain), an assistant site commander, shift lieu-tenants, and sergeants.'°Additionally, at each sitethere is a lieutenant who acts as training coordina-tor, as well as a lieutenant who is the administra-tive officer. The site commanders report to Ray-mond Benn, an operating manager for the Employ-er located at Zion. Benn testified he has overall re-sponsibility for both locations, including labor rela-tions, on-site visitations, and conferences with sitecommanders. Benn also has limited training respon-sibility for all sites within the Nuclear Unit.Site commanders make recommendations as topromotions, demotions, or discharges at their re-spective sites. Benn testified he reviews recommen-dations and may sit in on a promotion interview,but he stated he has never turned down a promo-tion recommended by a site commander, althoughhe has that authority." Recommendations as to dis-charges made by the site commanders are indepen-dently investigated by the Nuclear Unit's headquar-ters. Although applications for guard positionshave been taken at the specific locations, generallyall applicants are interviewed in the headquartersoffice at Bensonville, Illinios, and final hiring deci-sions are made there. Testimony is not clear, how-ever, as to whether or not the individual site com-manders interview or screen applicants.' Guards at the Quad Cities plant at Cordova are represented by thePetitioner pursuant to a Stipulation for Certification Upon Consent Elec-tion issued in December 1979 The LaCrosse location had been open onll2 weeks at the time of the hearing."' The parties stipulated that sergeants, lieutenants, and captains are su-pervisors and should be excluded from any unit that may be found appro-priate." Benn further testified that "it is not our policy to say es or no, it isour policy to review. We feel that the site commander is in the besl posi-tion to determine who would make the best supers isor."Wages, benefits, skills, and offsite training are thesame for all employees; however, if an employeetransfers sites, he would have to have on-the-jobtraining for the particular location. Payrolls areseparate and checks are issued from the Employer'sNew York office. Personnel records are maintainedat each site and at the Nuclear Unit office. Inter-change is infrequent and there have been only oneor two transfers between Dresden and Zion sincethe Nuclear Unit's inception in February 1979.These apparently were requested by the employees.Separate seniority lists are maintained at each sitewhich control selection for layoffs, while contrac-tual benefits are determined by anniversary date ofemployment. Grievances are initially handled bythe site commander. If not resolved at that level,Operating Manager Benn or one of his superiorsbecomes involved. If still not resolved, the mattermay be taken before a joint arbitration board, 12then, if necessary, before an impartial arbitrator.We find that the single-location units sought bythe Petitioner are appropriate for bargaining. Al-though the Employer has established centralizedhiring and offsite training procedures, the individu-al site commanders exercise immediate, direct su-pervision of the day-to-day operations at their re-spective power plant sites. They also have respon-sibility for personnel matters once the applicant hasbeen hired. Thus, they effectively recommend pro-motions, demotions, and handle the first step in thegrievance procedure in an effort to resolve griev-ances. Apart from discharge recommendations,which are independently investigated, site com-manders' recommendations in these other personnelareas are followed. In addition, it is noted that theguards at each location receive specialized trainingparticular to the site where they are employed, andthere is little or no employee interchange betweenthese two sites which according to the record areover 100 miles apart.'3On the basis of the foregoing and the record as awhole, we find that the following employees of theEmployer constitute units appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act:All guards employed by the Employer atDresden nuclear power plant at Morris, Illi-This joiit rbitration board is composed of equal numbers (of repre-setilals c if Ile 1ittcer.enllor and the Association./ lhc H a cnhu! (orporutiot 224 NIL RI 1142 (197t). (Coitra: S.Sio/lrySecltriti 51rikt 1 lit. 230 NIRBI 1170) (1977) (separate unit found inap-propriate hcre the emplcer's operations s, ere highly centralized andtl-rc saU I 1 slhltb lttil ;ilioullt f intlerchaJngCe ad transfers); and i'lhHuacuinilut ('orrri,,rati .21 l NI. R 293 (1'174) ( thcre there ere sub-stlllita l r;ttsters of gua ds io other sites, itd a lack itof authorit il the siteslpers sor)389 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnois, excluding all other employees and super-visors as defined in the Act.All guards employed by the Employer at itsZion, Illinois nuclear power plant, excludingall other employees and supervisors as definedin the Act.[Direction of Elections" omitted from publica-tion.] SCHAIRMAN FANNING, dissenting:I cannot join my colleagues in directing electionsin single-location units and in ignoring 25 years ofbargaining history on a multiemployer basis.The facts are not in dispute. Burns, the Employ-er, has been a member of the Associated Guardand Patrol Agencies (AGPA) for the past 25 years.During that period it has been party to a series ofcollective-bargaining agreements negotiated withthe Intervenor by AGPA. Burns had a representa-tive on the AGPA negotiating team for the con-tract expiring in June 1980 and, at the time of thehearing in this case, had two representatives on theAPGA team negotiating a successor contract.There is no contention or evidence that eitherBurns or any other APGA member did not agreeto be bound by negotiations between the APGAand the Intervenor and, in fact, the Regional Di-rector found otherwise.The basis for the majority's decision lies in therecently expired agreement between the Intervenorand AGPA, which applies to guards at workplacesin the Chicago metropolitan area'6and divides thisarea, geographically, into Areas A and B. Theagreement contains provisions uniformly applicableto all employees covered, such as grievance and ar-bitration, union security, seniority, transfers, pro-motions, and discharges. However, the agreementalso contains certain other provisions only applica-ble to Area A employees. These include sick bene-fits, vacations, call-in pay, extra travel fare, holi-days, a health and welfare program, and funeralpay. Further, the agreement sets only minimumwages scales for employees in each area, allowing' t[Excel)or footnote otmitted from publication.]" As found by the Regional Director, the I tervenior adiits tIo llCelll-hership employees who are not statutory guards It is, therefore, iligi-b l under Sec. 9(h)(3) for certificatiol hy the Board it may. ho\cx er.itlerlene as it is the lcumbnh ent unionl representinlg eilployees I a Dresdenand Zionl. If tile employees elect lepresentatioll b Ilthe Ilnterenior. the re-suits n;a be arithmetically certified he 'ackeliitlr Corporation. 223NLR 63 (1976)"T he 17 members of the AP(iA are signatory Ito the agreentellt iswell as 7 olher colmpanies. hich are it APGA ilmemlhbers TIhe agree-melit covers aipproxinmalel 5. 8) guards icluding (t)t enlplhsed bhBurnso' Other prosisions listed by Ihe Regiona;ll Director are managemenltrights. malilntelnance t;lada ds. leaves of ab,sence. free unifirms, htours 1'work and oLertinie. palystLbhs Utillll rprcsclltation. Idd-olrs antd strikesan employer to raise wages above the minimum bysending a "pre.nium letter" to the Intervenor.The Dresden and Zion facilities involved in thisproceeding are treated as being located in Area B.The employees at these facilities receive wageshigher than the contract minimum, which were es-tablished pursuant to the agreement by a "premiumletter" sent by Burns to the Intervenor. Also,Burns has provided these employees with certainbenefits not provided Area B employees by con-tract, such as vacation benefits, holiday pay, sickleave, and a health and welfare program.'"As the Regional Director correctly noted, a mul-tiemployer unit exists when, as here, the partieshave indicated an unequivocal intent to be boundin their collective bargaining by group rather thanindividual action,'9 and that when parties have bar-gained in a multiemployer unit for a substantialperiod of time, as the parties here have, that bar-gaining history in ordinarily determinative of scopeof the appropriate unit.2" My colleagues do not dis-pute these well-established principles. Rather, be-cause the employees of the Zion and Dresden facil-ities receive higher-than-minimum contract wagesas well as some benefits not provided them by con-tract, my colleagues conclude that the benefits andstability to be achieved through association bar-gaining have not inured to these employees and,therefore, there is no reason to preserve the histor-ic associationwide unit. In doing so, my colleagues,first, misapply existing law and, second, rely on a36-year-old decision which, on its facts, is clearlydistinguishable.My colleagues first note that a contract must"chart with adequate precision the course of thebargaining relationship,""2 and that "where theterms and conditions of employment of employeespurportedly covered by such an agreement varysubstantially from those incorporated in the con-tract, such contract will not constitute a bar to arepresentation petition." I might agree with thatgeneral proposition if it had anything to do withthis case. However, contract bar is not alleged hereand the question of whether a contract, the resultof bargaining, is sufficient to bar an election is dis-tinct from the question of unit scope-the unit inwhich bargaining or an election takes place.22In' I'hcse henctits diflcl- frll tlose pros ided in the agreementt for AreaA emnploeesVin IEerden C'onpatV. 154 NI RB 496 (1965)lh' 1'e Jo/l J (r tirhtt Pre, ('orporation. 172 NL.R1 1124 11968).ltppalahitln Sha' Prodic (C .121 NL R II 1160, 1163 11958)?: I d not indicalle, aIsuiing the question would ever he raised,w-hether or not I woiuld find the AGl'A/llcersvelnl*r conitract sufficient tobar all election i lie ilultlicntplo er itlit I Itote hilever, thait s far asthe emrplo ees of tile D)resden alid ZiOl fciliies are concerned, this isrtoit a case herl the actual \iorkitig collditions ary substanti lllL from(Conlitmued390 BURNS INTERNAIONAL SECURITY SERVICIthis case, the latter question is, as the Regional Di-rector recognized, addressed by Board policy as tomultiemployer units.Next, the majority relies on Larnson Brothers,2which it cites for the proposition that a multiem-ployer bargaining history is not controlling "whereit is shown that the fruits of such bargaining werenot translated into terms and conditions of employ-ment applicable to employees sought to be sepa-rately represented." Even assuming that to be theholding of Lamson Brothers, the case is clearly dis-tinguishable. There, the Board found that the onlyevidence that collective bargaining had taken placeon an associationwide basis was the existence ofwritten contracts. That is not the case here. There,the Board found that no machinery existed and thatno bargaining had been conducted for the purposeof amplifying the general provisions of the con-tracts into terms applicable to the particular condi-tions of the petitioned-for employees. Here, howev-er, the parties negotiated the "premium letter" pro-vision as a way of amplifying the minimum wagesset forth in their agreement.24Also, as the RegionalDirector found, there exists a specific grievanceprocedure which is applicable to both Area A andArea B and has been used by Burns' employees.Further, in Lamson Brothers, the Board noted thata number of the unions which claimed to representthe petitioned-for employees in the alleged mul-tiemployer unit were not signatory to the collec-tive-bargaining agreement, a fact which raiseddoubt as to whether some enployees were coveredby the agreement at all. Nc, such situation existshere. Thus, unlike Lamson Brothers, there is nobasis to conclude that actual multiemployer bar-gaining has not taken place in this case, or that astable and viable multiemployer unit does not exist.Nor is there reason to assume, as the Petitionerargues, that the Dresden and Zion employees havethose incorporated in the contract A, to Area B enmplo ecs the cnlrai.tmerely does not provide certainl heiefits and the ages of D)rc. denll ;Zion employees were raised ahoxe the contract nimilnt h tlhe proce-dure incorporated in the conltract. l rt her, the faclt that e [ )le .i den 1,,-cation is treated as alln Area I facilil s. hen it would appear to 11i gI c graphically in Area A is mercl,, a qpte oll f contl'tIt i[terplrcttloin. IlitIcontract sufficiency:' 5i NI RB 15hl'I ti ss.gc, oft i)r-sden aind Z ion nilpo. c., , crc r,..ed plrliailt tothi, pros Is lonnot received "effective" representation throughmultiemplover bargaining. For there is no evidencethat the exclusion of Area B employees from cer-tain benefits provided those in Area A resultedfrom anything other than the arm's-length collec-tive bargaining on a multienlployer basis. ;There isalso o evidence that those contract provisions ap-plicable to the Dresden and Zion employees havenot been abided by or enforced. As the RegionalDirector concluded, the fact that theAGPA/Intervenor agreement provides differentbenefits for employees n Area A and Area 13, atmost, tends to establish that bargaining has beenconducted for two distinct multiemployer units. Itdoes not support the proposition that, given such abargaining history, the single-location units soughthere are appropriate. It does not establish that bar-gaining of crucial terms and conditions of employ-ment has been "relegated" to individual mrplo,ers.In reaching its decision in this case, the majorityhas focused on the result of the bargaining ratherthan its form. My colleagues may feel that the In-tervenor might and should have negotiated a bettercontract for Area 13 employees. The n mal feel thatthose employees should not have been excludedfrom receiving certainl benefits,' and, in thisregard, that the employer members of the AGPAgot the better part of the bargain. I might agree.However, regardless of the nature of the bargain, itclearly w\as struck through multiemployer bargain-ing in which all the parties agreed to be hbound bygroup action. Therefore, as the Regional Directorconcluded, there is no reasorn for failing to follo\\:he normal Board policy \ hich requires indigisingle units inappropriate in tl'e face of such a 25-year bargaining history.-ihe Regional Directl rm dl I}f1 il >rc idid.iual hilrgiatllirig rbilN} i likt e. 1' , i 'llC lli1. .11tt' ii IriolI1r o..rtls In its bractf lhi: til,Ilittr\ erlnl- 11i rItl li r hO Irg :iltlc I illdl ll dlill I, t Il 11 .. A( i-' \ PA imcihF l in s c ilt it I, \ti .t, llishl IJ thlhit ld\i&L dil Idllutmeiti hetsk , IIllllnll ill l lllpim Ncr ils)olilJltI nicllhcl., lt. 1i[t it clltli..t TIt xi..1 I 111tl]ticiplo .el tilit Set t A ,l r (Cm 14s NI RII S') ({1}741.1 r,1I ll r 1 11 rd 11 11 '1MIrt ; l LIt l l I. I A i i t tIn I llo Cil 1 1\di t ll cltil i hrIill t gi n I il i i A lti ll piti\L I i ml,-' 1 il ' Ii-t llk C ,1 c Jdt c .) :h1 I rHilts[ A-.LIU%1dIII i h , e lJCrt111[Lttk ,t JIl [I d 1tlt]h a l